Name: Commission Regulation (EEC) No 2475/90 of 28 August 1990 fixing the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 8 . 90 Official Journal of the European Communities No L 234/5 COMMISSION REGULATION (EEC) No 2475/90 of 28 August 1990 fixing the import levies on products processed from cereals and rice and for compound feedingstuffs manufactured from cereals Q, as last amended by Regulation (EEC) No 1740/78 ( ®), provides that the levy thus determined, increased by the fixed component, is valid in general for one month but is altered where the levy applicable to the basic product concerned differs by not less than ECU 3,02 per tonne from the average of the levies calculated as described above ; whereas, in accordance with Article 5 of Regulation (EEC) No 2744/75 and Article 2 of Regulation (EEC) No 1579/74, the levy on certain processed products must be reduced by an amount equal to the production refund granted in respect of basic products for processing ; Whereas the fixed component of the levy is specified in Regulation (EEC) No 2744/75 ; whereas, in accordance with Council Regulation (EEC) No 2742/75 (9), as last amended by Regulation (EEC) No 1009/86 (10), the vari ­ able component of the levy on certain processed products must be reduced by the incidence of the production refund granted in respect of basic products intended for processing ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals f), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas the rules to be applied in calculating the variable component of the import levy on products processed from cereals and rice are laid down in Article 14 ( 1 ) (A) of Regulation (EEC) No 2727/75 and Article 12 ( 1 ) (a) of Regulation (EEC) No 1418/76 ; whereas Article 2 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and rice (*), as last amended by Regulation (EEC) No 1906/87 (*), provides that the inci ­ dence on the prime costs of these products of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable to these basic products for the first 25 days of the month prece ­ ding that of importation ; whereas this average, adjusted on the basis of the threshold price valid for the basic products in question during the month of importation is calculated on the basis of the quantities of basic products considered to have been used in the manufacture of the processed product or the competing product which serves as a reference for processed products not containing cereals ; Whereas Commission Regulation (EEC) No 1579/74 of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and from rice and for the advance fixing of this levy for these products Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States and of the overseas countries and territories, the levy relating to them in respect of certain products processed from cereals must be reduced by die amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 14 of Council Regula ­ tion (EEC) No 715/90 of 5 March 1990 on the arrange ­ ments applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT)(u) ; Whereas Council Regulation (EEC) No 3899/89 of 18 December 1989 reducing for 1989 the levies on certain agricultural products originating in developing countries (12) reduces by 50 % the levy or importation into the Community of products of CN code 1108 13 00, within the limit of a fixed amount of 5 000 tonnes a year ; ( l) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 134, 28 . 5 . 1990, p. 1 . 0 OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 168, 25. 6. 1974, p. 7. o OJ No L 202, 26. 7. 1978, p . 8 . o OJ No L 281 , 1 . 11 . 1975, p. 57. H OJ No L 94, 9 . 4. 1986, p . 6. ( ») OJ No L 84, 30. 3 . 1990, p. 85. H OJ No L 383, 30. 12. 1989, p. 125. O OJ No L 177, 24. 6 . 1989, p. 1 . O OJ No L 281 , 1 . 11 . 1975, p. 65. ( «) OJ No L 182, 3 . 7. 1987, p. 49. No L 234/6 Official Journal of the European Communities 29. 8 . 90 rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Council Regula ­ tion (EEC) No 1676/85 (*), as last amended by Regula ­ tion (EEC) No 2205/90 (%  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas, in accordance with Article 18 ( 1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture, whereas Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements appli ­ cable to products falling within CN codes 0714 10 and 0714 90 originating in certain third countries ('), as last amended by Regulation (EEC) No 3846/89 (2), lay down the terms on which the import levy is limited to 6 % ad valorem ; Whereas Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose (3), as amended by Regulation (EEC) No 222/88 (4), stipulates that the treat ­ ment provided for glucose and glucose syrup falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 by Regulation (EEC) No 2727/75 it is to be extended to glucose and glucose syrup falling within CN codes 1702 30 51 and 1702 30 59 ; whereas consequently the levy fixed for products falling within CN codes 170230 91 , 1702 30 99 and 1702 40 90 also applies to products falling within CN codes 1702 30 51 and 1702 30 59 ; whereas, to ensure that the provision in ques ­ tion is properly applied, these products and the levy thereon should be explicitly mentioned in the list of levies ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 (1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 September 1990.  m the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 43, 13. 2. 1987, p. 9 . (2) OJ No L 374, 22. 12. 1989, p. 3 . (3) OJ No L 281 , 1 . 11 . 1975, p. 20. (*) OJ No L 28, 1 . 2. 1988, p. 1 . 0 OJ No L 164, 24. 6 . 1985, p . 1 . M OJ No L 201 , 31 . 7. 1990, p. 9 . 29.-8 . 90 Official Journal of the European Communities No L 234/7 ANNEX to the Commission Regulation of 28 August 1990 fixing the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies Portugal ACP or OCT Third countries(other than ACP or OCT) 0714 10 10 0 43,06 134,11 140,76 0714 10 91 40,04 137,74 00 137,74 0714 10 99 43,06 135,93 140,76 0714 90 11 40,04 137,74 (3) (7) 137,74 0714 90 19 43,06 135,93 0 140,76 1102 20 10 72,03 258,77 264,81 1102 20 90 40,41 146,64 149,66 1102 30 00 3,02 198,03 201,05 1102 90 10 78,11 247,93 253,97 1102 90 30 63,06 214,65 220,69 1102 90 90 57,72 155,42 158,44 1103 12 00 63,06 214,65 220,69 1103 13 11 72,03 258,77 264,81 1103 13 19 72,03 258,77 264,81 1103 13 90 40,41 146,64 149,66 1103 14 00 3,02 198,03 201,05 1103 19 10 93,90 226,13 232,17 1103 19 30 78,11 247,93 253,97 1103 19 90 57,72 155,42 158,44 1103 21 00 48,00 282,29 288,33 1103 29 10 93,90 226,13 232,17 1103 29 20 78,11 247,93 253,97 1103 29 30 63,06 214,65 220,69 1103 29 40 72,03 258,77 264,81 1103 29 50 3,02 198,03 201,05 1103 29 90 57,72 155,42 158,44 1104 11 10 43,86 140,49 143,51 1104 11 90 86,12 275,48 281,52 1104 12 10 35,33 121,64 124,66 1104 12 90 69,40 238,50 244,54 1104 19 10 48,00 282,29 288,33 1104 19 30 93,90 226,13 232,17 1104 19 50 72,03 258,77 264,81 1104 19 91 6,04 336,28 342,32 1104 19 99 102,57 274,27 280,31 1104 21 10 67,08 220,38 223,40 1104 21 30 67,08 220,38 223,40 1104 21 50 106,14 344,35 350,39 1104 21 90 43,86 140,49 143,51 1104 22 10 10 (4) 35,33 121,64 124,66 1104 22 10 90 0 60,04 214,65 217,67 1104 22 30 60,04 214,65 217,67 1104 22 50 53,71 190,80 193,82 1104 22 90 35,33 121,64 124,66 110423 10 61,68 230,02 233,04 1104 23 30 61,68 230,02 233,04 No L 234/8 Official Journal of the European Communities 29. 8 . 90 (ECU/tonne) CN code Import levies Portugal ACP or OCT Third countries(other than ACP or OCT) 1104 23 90 40,41 146,64 149,66 1104 29 11 34,02 208,58 211,60 1104 29 15 67,94 167,09 170,11 1104 29 19 88,83 243,79 246,81 1104 29 31 40,32 250,93 253,95 1104 29 35 81,12 201,01 204,03 1 104 29 39 88,83 243,79 246,81 1104 29 91 26,80 159,97 162,99 110429 95 52,81 128,14 131,16 1104 29 99 57,72 155,42 158,44 1104 30 10 23,52 117,62 123,66 1104 30 90 33,54 107,82 113,86 1106 20 10 43,06 134,11 (3) 140,76 1106 20 91 79,57 227,82 0 252,00 1106 20 99 79,57 227,82 (3) 252,00 1107 10 11 52,37 279,16 290,04 1107 10 19 41,88 208,58 219,46 1107 1091 82,15 245,18 256,06 (2) 1107 10 99 64,13 183,19 194,07 1107 20 00 72,94 213,50 224,38 (2) 1108 11 00 71,83 345,03 365,58 1108 12 00 79,57 231,45 252,00 1108 13 00 79,57 231,45 252,00 0 1108 14 00 79,57 115,72 252,00 1108 19 10 30,83 283,97 314,80 1108 19 90 - 79,57 115,72 (3 ) 252,00 1109 00 00 274,58 627,32 808,66 1702 30 51 173,71 301,90 398,62 1702 30 59 125,51 231,45 297,94 1702 30 91 173,71 301,90 398,62 1702 30 99 125,51 231,45 297,94 1702 40 90 125,51 231,45 297,94 1702 90 50 125,51 231,45 297,94 1702 90 75 177,37 316,27 412,99 1702 90 79 122,58 219,95 286,44 2106 90 55 125,51 231,45 297,94 230210 10 20,00 61,37 67,37 2302 10 90 36,00 131,50 137,50 2302 20 10 20,00 61,37 67,37 2302 20 90 36,00 131,50 137,50 2302 30 10 20,00 61,37 67,37 2302 30 90 36,00 131,50 137,50 2302 40 10 20,00 61,37 67,37 2302 40 90 36,00 131,50 137,50 2303 10 11 254,66 287,52 468,86 29 . 8 . 90 Official Journal of the European Communities No L 234/9 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 1180/77 (OJ No L 142, 9. 6. 1977, p. 10) this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States and in the overseas countries and territories :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90 . (4) Taric code : clipped oats. 0 Taric code : CN code 1104 22 10, other than 'clipped oats'. 0 Pursuant to Regulation (EEC) No 3899/89, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50% within the limit of a fixed amount of 5 000 tons. (J) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States or in the overseas countries and territories.